DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 3/14/2022, with respect to 112 rejection of claim 11 have been fully considered and are persuasive.  The 112 rejection of claim 11 has been withdrawn. 
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art of Park (Pub. No. US 2012/0217356; hereafter Park) does not disclose the claim limitation wherein “the plurality of image capturing apparatuses and the holding unit are rotated in the identical direction” as called for in claim 1. Applicant argues that “while Park does describe rotating a bracket 114 that includes cameras, park does not describe an arrangement such that the cameras and th4e [sic] bracket are rotated in the identical direction” (see Applicant’s remarks page 8, emphasis original). Examiner respectfully disagrees.
As can be seen in Park Fig. 1 (attached below for reference) Park discloses that the cameras 102a-102c are rigidly mounted to the bracket 114 (equivalent to the holding unit in claim 1) and combined are mounted to the rotating unit 103 such that both are rotated through rotation of the rotation unit 103 (see Park paragraph [0054] “Since the assistant cameras 102 are engaged at both lateral sides and a rear side of the main camera 101 with the aid of the assistant brackets 114, they rotate together with the main camera 101 of the rotary type engaging part rotating by means of the first motor.” Emphasis added.). Applicant’s argument that the prior art of Park does not disclose that “the plurality of image capturing apparatuses and the holding unit are rotated in the identical direction” is therefore unpersuasive, as the cameras and bracket of Park are specifically disclosed to be mounted so that they rotate in unison with each other. The rejections made in view of Park are therefore maintained and are reproduced below.

    PNG
    media_image1.png
    933
    799
    media_image1.png
    Greyscale

	The remainder of Applicant’s arguments are dependent on the perceived deficiency of Park addressed above, and are therefore unpersuasive for substantially the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (Pub. No. US 2012/0217356 A1; hereafter Park).
 	Regarding claim 1, Park discloses a mounting apparatus comprising: a base unit configured to fix the mounting apparatus to an object (see Park Fig. 1, item 105); a holding unit on which a plurality of image capturing apparatuses are installable (see Park Figs. 1 and 3, item 114); a rotation mechanism unit installed on the base unit to rotatably support the holding unit (see Park Fig. 2, item 103); and a plurality of adjustment units configured to rotate at least around an axis substantially parallel to a rotation axis of the rotation mechanism unit (see Park Figs. 3 and 4, item 115a which is shown in Fig. 4 as rotating about an axis parallel to the rotation mechanism axis), the plurality of adjustment units enabling the plurality of image capturing apparatuses to rotate in an identical direction around an axis substantially parallel to the rotation axis of the rotation mechanism unit (since each unit rotates about an axis parallel to the rotation axis, they all rotate in an identical direction.); a control unit configured to control the rotation mechanism unit and the plurality of adjustment units such that the plurality of image capturing apparatuses and the holding unit are rotated in the identical direction (see Park, Fig. 1, item 140, by controlling the rotation mechanism, the rotation unit rotates the bracket and cameras in unison since both are rigidly mounted to the rotation unit. See also Response to Arguments, above.).

 	Regarding claim 2, Park discloses the mounting apparatus according to claim 1, wherein each of the plurality of adjustment units is configured to adjust an orientation of each of the plurality of image capturing apparatuses (see Park Fig. 4, which shows that each camera has a rotating bracket 115).

 	Regarding claim 3, Park discloses the mounting apparatus according to claim 1, wherein the plurality of adjustment units are provided on the holding unit (see Park Fig. 4, items 114 and 115), and the image capturing apparatus is installable on the holding unit via the adjustment unit corresponding to the image capturing apparatus (see Park Fig. 3, items 115a and 102).

Regarding claim 4, Park discloses the mounting apparatus according to claim 1, wherein the plurality of image capturing apparatuses are installable on the holding unit in parallel in a horizontal direction with respect to a ground surface (see Park Figs. 1 and 6, items 102 and 114).

Regarding claim 5, Park discloses the mounting apparatus according to claim 1, wherein the base unit is connected to the holding unit via the rotation mechanism unit at an end portion of the holding unit (see Park Fig. 1, items 105, 103, and 114).

 Regarding claim 6, Park discloses the mounting apparatus according to claim 1, wherein the adjustment unit includes a first movable mechanism unit configured to adjust the image capturing apparatus in a pan direction, and a second movable mechanism unit configured to adjust the image capturing apparatus in a tilt direction (see Park Figs. 4 and 5, which show rotation of the camera in pan and tilt directions).

Regarding claim 9, Park discloses the mounting apparatus according to claim 1, wherein the plurality of image capturing apparatuses are used for generating an image corresponding to a specified viewpoint based on images acquired by image capturing of the plurality of image capturing apparatuses (initially, Examiner would note that this limitation is drawn to the intended use of the captured images, and therefore does not have patentable weight on apparatus, since the use of the images does not imply any structural features of the apparatus. Furthermore, any image captured can be construed as “corresponding to a specified viewpoint” namely the viewpoint of the camera.).

Regarding claim 10, Park discloses an image capturing system, comprising: a plurality of image capturing apparatuses (see Park Fig. 1, items 102a-102c); and a mounting apparatus on which a plurality of image capturing apparatuses are installable, the mounting apparatus including: a base unit configured to fix the mounting apparatus to an object (see Park Fig. 1, item 105); a holding unit on which a plurality of image capturing apparatuses are installable (see Park Figs. 1 and 3, item 114); a rotation mechanism unit installed on the base unit to rotatably support the holding unit (see Park Fig. 2, item 103); and a plurality of adjustment units configured to rotate at least around an axis substantially parallel to a rotation axis of the rotation mechanism unit (see Park Figs. 3 and 4, item 115a which is shown in Fig. 4 as rotating about an axis parallel to the rotation mechanism axis), the plurality of adjustment units enabling the plurality of image capturing apparatuses to rotate in an identical direction around an axis substantially parallel to the rotation axis of the rotation mechanism unit (since each unit rotates about an axis parallel to the rotation axis, they all rotate in an identical direction.); and a control unit configured to control the rotation mechanism unit and the plurality of adjustment units such that the plurality of image capturing apparatuses and the holding unit are rotated in the identical direction (see Park, Fig. 1, item 140, by controlling the rotation mechanism, the rotation unit rotates the bracket and cameras in unison since both are rigidly mounted to the rotation unit. See also Response to Arguments, above.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Applicant’s admitted prior art (hereafter APA).
Regarding claim 11, Park discloses an image generation system, comprising: a plurality of image capturing apparatuses (see Park Fig. 1, items 102a-102c); and a mounting apparatus on which a plurality of image capturing apparatuses are installable, the mounting apparatus including: a base unit configured to fix the mounting apparatus to an object (see Park Fig. 1, item 105); a holding unit on which a plurality of image capturing apparatuses are installable (see Park Figs. 1 and 3, item 114); a rotation mechanism unit installed on the base unit to rotatably support the holding unit (see Park Fig. 2, item 103); and a plurality of adjustment units configured to rotate at least around an axis substantially parallel to a rotation axis of the rotation mechanism unit (see Park Figs. 3 and 4, item 115a which is shown in Fig. 4 as rotating about an axis parallel to the rotation mechanism axis), the plurality of adjustment units enabling the plurality of image capturing apparatuses to rotate in an identical direction around an axis substantially parallel to the rotation axis of the rotation mechanism unit (since each unit rotates about an axis parallel to the rotation axis, they all rotate in an identical direction.); and a control unit configured to control the rotation mechanism unit and the plurality of adjustment units such that the plurality of image capturing apparatuses and the holding unit are rotated in the identical direction (see Park, Fig. 1, item 140, by controlling the rotation mechanism, the rotation unit rotates the bracket and cameras in unison since both are rigidly mounted to the rotation unit. See also Response to Arguments, above.).
 	Park does not specifically disclose a generation apparatus configured to generate an image corresponding to a specified viewpoint based on images acquired by image capturing of the plurality of image capturing apparatuses.
 	APA discloses that “in recent years, a virtual viewpoint image generation apparatus has been known that includes a plurality of image capturing apparatuses (cameras) installed in a facility such as a stadium, to generate, for a sporting event, a concert, or the like, a virtual viewpoint image from an any specified viewpoint using multi-viewpoint images captured from a multiplicity of directions by groups of a plurality of the cameras” (see Applicant’s specification paragraph [0002]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the image capturing apparatus of Park with an image generation unit as known in APA in order to “generate, for a sporting event, a concert, or the like, a virtual viewpoint image from a specified viewpoint” as taught by APA.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Pallanti et al (Pub. No. US 2018/0160025 A1; hereafter Pallanti).
 	Regarding claim 8, Park discloses the mounting apparatus according to claim 7, but does not disclose that the control unit is configured to control a rotation mechanism unit and a plurality of adjustment units included in another mounting apparatus.
Pallanti discloses a control unit that is configured to control a rotation mechanism in each of a plurality of mounting apparatuses (see Pallanti Fig. 2, item 20 and paragraph [0024] “The control computer 20 provides the main user interface for the system 10 and produces control signals for pan, tilt, zoom and focus to each of the cameras.”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a remote control unit like that disclosed in Pallanti to the device of Park in order to enable the user to control multiple camera mounts simultaneously remotely from a single control station.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Ono et al. (Pub. No. US 2019/0075284 A1) discloses a device with a plurality of cameras which are jointly mounted on a holding unit which jointly rotates the cameras in the identical direction.

Finality
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        5/12/2022